Title: From Thomas Jefferson to Albert Gallatin, 9 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Washington July 9. 1802.
          
          On recieving yesterday your favor, left here, I consulted with the Secretaries of State & War. we are all of opinion decidedly that mr Latimer’s letter ought not to be left unanswered: but that he should be told that it not being intended that he should continue in office an application had been made on his behalf for permission to resign, that to this the Executive had no objection; that his letter, predicated on the ground of the proposition of his resignation having originated with the Executive, is not founded in fact, nor can be admitted to have any effect in their proceedings. if he writes an absolute resignation; well: if not the removal will take it’s effect. we have concluded on a review of the proceedings & opinions of the day before your departure to modify them thus.
          Newbury port Dalton vice Ting
          Salem. Lee vice Hiller.
          Marblehead. Henry Warren vice Gerry.
          Commissions accordingly, as well as in the case of Latimer &c will be signed within a day or two.—Capt Lewis will write to you to-day on the subject of bills on London & Paris in favor of Erving & Short for 1000. D. each for the books. nothing new has happened since your departure. accept my best wishes & affectionate respect.
          
            Th: Jefferson
          
        